Name: Commission Regulation (EC) NoÃ 410/2005 of 11 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 12.3.2005 EN Official Journal of the European Union L 66/1 COMMISSION REGULATION (EC) No 410/2005 of 11 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 11 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 122,2 204 74,0 212 143,7 624 159,5 999 124,9 0707 00 05 052 175,4 096 128,5 204 98,3 999 134,1 0709 10 00 220 18,4 999 18,4 0709 90 70 052 182,3 204 106,0 999 144,2 0805 10 20 052 54,9 204 45,1 212 57,2 220 48,9 400 51,1 421 39,1 624 61,2 999 51,1 0805 50 10 052 57,3 220 70,4 400 67,6 999 65,1 0808 10 80 388 78,8 400 96,8 404 75,0 508 62,1 512 67,2 528 65,9 720 65,8 999 73,1 0808 20 50 052 186,2 388 63,0 400 93,4 512 51,4 528 58,1 999 90,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.